Citation Nr: 1130204	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  07-27 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Neilson, Counsel







INTRODUCTION

The Veteran served on active duty from March 1963 to February 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board notes that the instant matter was previously before the Board in February 2010, at which time the Board remanded the issue of entitlement to service connection for hearing loss for further evidentiary development, to include a VA audiology examination.  That examination was conducted in February 2011 and in a March 2011 supplemental statement of the case (SSOC), the Appeals Management Center (AMC) re-adjudicated the matter and denied the claim.  As discussed in further detail below, the Board finds that another remand is necessary for the agency of original jurisdiction (AOJ) to comply with the terms of the February 2011 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).


REMAND

VA's duty to assist includes the duty to provide a medical examination or obtain a medical opinion "when such an examination or opinion is necessary to make a decision on the claim."  38 U.S.C.A. § 5103A(d).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 38 C.F.R. § 3.159(c)(4) (2010).  Moreover, the United States Court of Appeals for Veterans Claims has held that a remand by the Board confers on the claimant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall, supra.

In February 2010, the Board remanded the matter on appeal for the AOJ to provide the Veteran with a VA examination for the purpose of determining the likelihood that his current hearing loss was related to service.  Specifically, the Board instructed the VA examiner to opine as to (1) "[w]hether any current right ear hearing loss is more likely than not . . . etiologically related to the Veteran's military service to include in-service noise exposure"; and (2) "[w]hether it is more likely than not . . . that any preexisting left ear hearing loss was permanently aggravated by in-service noise exposure beyond the natural progression of the disease.  

In its prior remand, the Board acknowledged that the Veteran had previously been afforded VA audiology examinations in August 2006 and June 2008, but determined that those examinations reports were inadequate for rating purposes because neither examiner indicated whether the Veteran's in-service audiological results were converted from ASA to ISO-ANSI standards.  In that regard, the Board noted that prior to November 1967, military audiometric results were reported in American Standards Association (ASA) units.  VA used ASA units prior to July 1966.  However, in July 1966, VA adopted the International Standards Organization (ISO)-American National Standards Institute (ANSI) standards and the military followed suit in November 1967.  

In February 2011, the Veteran submitted to a VA audiological examination.  Upon examination of the Veteran and a review of the claims folder, the VA audiologist opined that the Veteran's bilateral hearing loss was not permanently aggravated by service.  The examiner noted that the Veteran's entrance audiogram showed mild high frequency hearing loss in both ears and his separation audiogram revealed no significant change in high frequency hearing sensitivity.  The examiner then discussed the impact of the Veteran's post-service noise exposure, finding that the Veteran's bilateral hearing loss, which clearly pre-existed service, was aggravated by his post-service industrial noise exposure rather than his in-service noise exposure from heavy weapons artillery.

Although the VA audiologist provided a rationale for the opinion expressed, as the Board's February 2010 remand specifically instructed the VA examiner to consider the Veteran's right and left ear hearing loss separately, the Board finds that the February 2011 VA audiologist's opinion is not compliant with the terms of the February 2010 remand, and another remand is therefore necessary.  See Stegall, supra.  

The Board notes that for purposes of a hearing loss claim, impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2010).  

The report of a March 1963 pre-induction examination included the results of an audiogram that recorded the Veteran's pure tone auditory thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15 (30)
15 (25)
15 (25)
N/A
30 (35)
LEFT
15 (30)
15 (25)
15 (25)
N/A
35 (40)

The Veteran's December 1964 separation audiogram showed the following pure tone auditory thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
5 (15)
0 (10)
N/A
30 (35)
LEFT
5 (20)
15 (25)
25 (35)
N/A
35 (40)

(The numbers in parentheses reflects a conversion to from the ASA to the ISO-ANSI standard for comparison purposes.  Essentially, this means adding 10 decibels to the reported findings in most frequencies, the exceptions being at 250 and 500 Hertz where 15 decibels are added and at 4000 Hertz where 5 decibels are added.)  

In her February 2011 VA examination report, the VA audiologist found the Veteran to have a pre-existing hearing loss disability in both ears.  However, as determined by the Board in its February 2010 remand, the Veteran did not have a right-ear hearing loss disability at the time or entrance or separation from service.  Indeed, the above audiogram results fail to show that the Veteran had right-ear hearing loss for VA disability purposes at the time of entry into service.  Accordingly, on remand, the examiner is directed to address the Veteran's right and left ears separately in opining as to the likelihood that the Veteran's current right and left ear hearing losses are related to, or aggravated by, his active military service.  

In light of the fact that the only question before the Board is that of nexus, as the evidence clearly shows a current hearing loss disability of both ears and in-service acoustic trauma has been conceded, the Board finds that another examination of the Veteran is unnecessary.  Rather, the claims folder should be forwarded to an otolaryngologist (ear, nose, and throat (ENT) physician) who should be asked to render opinions on the specific questions posed in the Board's February 2010 remand.

VA's duty to assist claimants in obtaining evidence necessary to substantiate their claims includes making "reasonable efforts to obtain relevant records (including private records)," as long as the claimant "adequately identifies" those records and authorizes the Secretary to obtain them. 38 U.S.C.A. § 5103A(b)(1) (West 2002) Loving v. Nicholson, 19 Vet. App. 96, 101-02 (2005). The search for records kept by a Federal agency "shall continue until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile." 38 U.S.C. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2) (2010) ("VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile).

As part of its February 2010 remand, the Board directed the AOJ to obtain the results of the June 2000 audiogram completed at the Kansas City VA medical center (VAMC) as well as any VA treatment records, including any archived, non-computerized records, from the Kansas City VAMC for the period prior to June 2000.  The AMC complied with that directive via an April 2010 letter.  The records received in response, however, are dated from June 2000 forward and do not contain the results of the June 2000 audiogram.  There is no indication from the VAMC's response that the results of the referenced audiogram or treatment records for the Veteran prior to June 2000 do not exist.  Accordingly, on remand, the AOJ must once again seek to obtain from the Kansas City VAMC any relevant records for the Veteran dated prior to June 2000, as well as the results from a June 2000 audiogram.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for hearing loss since service.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  

2.  Obtain the results of the June 2000 audiogram completed at the Kansas City VAMC as well as any VA treatment records, including any archived, non-computerized records, from the Kansas City VAMC for the period prior to June 2000.  If the Kansas City VAMC has no records for the Veteran prior to June 2000 or if the results of the June 2000 audiogram cannot be located, the Kansas City VAMC must provide a negative response in writing stating that the requested records are either nonexistent or unavailable.  

All attempts to obtain these records, and any responses received, should be documented in the claims folder.  If it is determined that the requested records are nonexistent or unattainable, the Veteran must be notified in accordance with the procedures set forth in 38 C.F.R. § 3.159(e).

3.  After action requested in paragraph 1 above is completed, the claims folder, and a copy of this remand, must be provided to an ENT physician (ENT) for review.  The ENT should provide opinions as to the following questions:

(a) Whether the Veteran's current right ear hearing loss is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), etiologically related, in whole or in part, to the Veteran's military service to include in-service noise exposure.  

(b)  Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any preexisting left ear hearing loss was permanently aggravated by in-service noise exposure beyond the natural progression of the disease.  

In doing so, the ENT must consider all of the evidence of record and must take into account the Veteran's lay statements regarding the onset of hearing loss in service.  The ENT must specifically consider the impact of the Veteran's reported in-service noise exposure from heavy weapons artillery and comment on whether the Veteran's conceded in-service acoustic trauma in any way contributed to his current hearing loss.  The ENT should also comment on the impact of the Veteran's post-service noise exposure.  A rationale for all opinions expressed must be provided.  

4.  Ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the physician for necessary corrective action, as appropriate.

5.  After completing the requested actions and any additional notification and/or development deemed warranted, the issue on appeal must be readjudicated.  If a benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


